Citation Nr: 9924038	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
reactive psychosis, paranoid type schizophreniform disorder.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which continued a 30 percent disability 
evaluation for the service-connected reactive psychosis, 
schizophreniform disorder and denied a claim of entitlement 
to TDIU.

In February 1999, the veteran testified before the 
undersigned Board member at a video conference hearing at the 
RO in Louisville, Kentucky.


REMAND

The veteran contends, in essence, that his psychiatric 
disorder is more severely disabling than the current 
evaluation reflects as a result of such symptoms as 
hallucinations, insomnia, slowed thinking, memory lapse and 
intrusive dreams for which he has to take psychotropic 
medications.  In addition, he maintains that his disorder has 
interfered with his ability to maintain a job.

The Board notes that, over the years, the veteran has sought 
both outpatient and in-patient treatment for his reactive 
psychosis, schizophreniform disorder, and has been afforded 
VA examinations, conducted in September 1995 and April 1998.  
During the April 1998 VA examination, the examiner indicated 
that the veteran had been assigned a Global Functioning Score 
(GAF) of 65 when he was discharged from the hospital in March 
1998 and that his symptoms appeared to have been under fair 
control with medication.  However, the examiner noted that he 
did not have access to the veteran's claims file.  As such, 
the Board finds that the veteran should be examined by an 
examiner who access to his entire medical history.

Moreover, during a February 1999 video conference hearing 
before the undersigned Board member the veteran testified 
that he was in receipt of Social Security records as a result 
of his reactive psychosis, schizopheniform disorder.  Such 
records, however, have not been associated with the claims 
file, and hence the Social Security Administration's (SSA) 
finding that the appellant was unemployable was also not 
available to the examiner.  VA has a duty to assist in 
obtaining SSA records when put on notice that the veteran is 
receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  Therefore, additional development is in 
order.

As the claim of entitlement to a TDIU is inextricably 
intertwined with the rating assigned the appellant's service-
connected reactive psychosis, paranoid type schizophreniform 
disorder adjudication of that issue is deferred.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the record upon 
which the veteran was awarded Social 
Security Administration benefits.  Any 
records received must be associated with 
the claims folder.

2.  After receipt of any official medical 
records showing that the appellant is in 
receipt of Social Security benefits the 
RO should schedule the appellant for a 
special VA psychiatric examination to 
ascertain the nature and severity of his 
service connected psychiatric disorder.  
The RO must provide the examiner with the 
veteran's claims file, and a copy of this 
REMAND for review.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  Following a thorough 
evaluation, an opinion must be offered 
regarding the degree of industrial 
impairment caused by the service-
connected reactive psychosis, 
schizophreniform disorder, alone.  The 
psychiatrist must identify the frequency 
and severity of all findings, and 
enumerate all symptomatology, 
particularly with respect to the 
veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; and the presence or absence of 
depression.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  Any symptoms caused by a 
psychiatric disorder other than the 
service-connected reactive psychosis, 
schizophreniform disorder must be 
carefully differentiated.  The examiner 
should express a specific opinion whether 
the reactive psychosis, paranoid type 
schizophreniform disorder, renders the 
veteran unable to obtain and maintain 
substantially gainful employment.  If 
that opinion differs from that entered by 
the SSA the examiner should explain why.  
A complete rationale for each opinion 
expressed must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased evaluation, and for a TDIU. The 
veteran's reactive psychosis, 
schizophreniform disorder should be 
evaluated on the basis of all of the 
evidence of record and against 38 C.F.R. 
§ 4.130 (1998).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to further develop the 
veteran's claims, and the Board intimates no opinion, 
favorable or unfavorable, as to the merits of the case. The 
veteran is free to submit any additional evidence he wishes 
to have considered in connection with his current appeal; 
however, no action is required until he is further notified.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


